Citation Nr: 1206579	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for disability exhibited by a heart murmur. 

3. Entitlement to service connection for a chronic disability manifested by blackouts.

REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to March 1957. 

This case comes to the Board of Veterans' Appeals (Board) n appeal from a March 1993 decision by the RO in St. Petersburg, Florida which denied service connection for hypertension, a heart murmur, and blackouts.  The Board remanded these claims in April 1995, February 1998 and December 1998. 

In a January 2000 decision, the Board denied service connection for hypertension, a heart murmur, and a chronic disability manifested by blackouts.  The Veteran then appealed the January 2000 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2001 motion to the Court, the appellee (the VA Secretary) requested that the Board decision be vacated and the issues remanded in light of the Veterans Claims Assistance Act of 2000 (VCAA).  In a January 2001 Court order, the motion was granted, the Board's January 2000 decision was vacated, and the issues were remanded.  The case was subsequently returned to the Board. 

In a March 2003 decision, the Board denied service connection for hypertension, heart murmur, and a chronic disability manifested by blackouts.  The Veteran again appealed to the Court.  In an August 2003 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issues remanded, in light of the holding in Disabled Am. Veterans v. Secretary o/Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  In an August 2003 Court Order, the joint motion was granted, the Board's March 2003 decision was vacated, and the issues were remanded.

In February 2004, the Board again denied the Veteran's service connection claims for hypertension, a heart murmur, and a chronic disability manifested by blackouts, and the Veteran again appealed the case to the Court.  A memorandum decision was received in March 2006, and the Court entered Judgment the following month, vacating the Board's February 2004 decision, and remanding the claims to the Board for readjudication consistent with the memorandum decision. 

In June 2007, the Board remanded the case for further development. 

In January 2008, the Board again denied the Veteran's service connection claims for hypertension, a heart murmur, and a chronic disability manifested by blackouts, and the Veteran again appealed the case to the Court.  A memorandum decision was received in February 2010, and the Court entered Judgment the following month, vacating the Board's January 2008 decision, and remanding the claims to the Board for readjudication consistent with the memorandum decision.  The Board remanded the case for development consistent with the Court decision in October 2010.  It has now been returned to the Board for further review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Among other things, the Court, in its February 2010 memorandum decision, determined that the Board, in January 2008, did not provide adequate reasons and bases for its finding that further attempts to secure the Veteran's service treatment records would be futile.  In this regard, the Court noted that when the U.S. Armed Services Center for Unit Records Research (CURR) (since renamed the U.S. Army and Joint Services Records Research Center, or JSRRC), in February 1999, indicated that it did not keep the requested records and suggested that the RO contact the Reconstruction Unit of the National Personnel Records Center (NPRC), the Board, in January 2008, did not discuss the significance of such suggestion and the RO's subsequent failure to take any additional action pursuant to that suggestion.  Review of the record does not show that the Reconstruction Unit was contacted.  

Therefore, as part of the development requested in the October 2010 remand, an additional search was to be conducted for any reconstructed service treatment records.  It was directed that if necessary, the Veteran was to be requested to fill out NA Forms 13055 and 13075, the last of which is a Questionnaire About Military Service.  

The record shows that following additional unsuccessful attempts to obtain records for the Veteran, the National Personnel Records Center (NPRC) indicated that they needed more complete unit information for the time periods in which the Veterans' claimed treatment occurred.  NA Forms 13055 and 13075 were forwarded to the Veteran.  The Veteran did not respond to the request to complete these forms.  Subsequently, an additional reply was received from NPRC stating that the records were unable to be reconstructed.  The Veteran was issued a supplemental statement of the case in November 2011, and his claim was returned to the Board.  

In a January 2012 letter from the Veteran's attorney, it was noted that the November 2011 supplemental statement of the case reported the Veteran's failure to complete and return NA Forms 13055 and 13075.  A NA Form 13075 completed and signed by the Veteran in December 2011 was also enclosed.  The clear implication is that the Veteran and his representative desire an additional record search based on the NA Form 13075.  

In view of the additional information received from the Veteran, and in view of the development requested by the Court in the February 2010 memorandum decision, the Board finds that the information forwarded by the Veteran in the NA Form 13075 must be utilized to make one more attempt at reconstructing his service treatment records and completing the action requested by the Board in October 2010.  In reaching this determination, the Board notes that the original February 1999 reply from the NPRC which was cited by the Court in the February 2010 decision and which suggested that the Veteran complete NA Form 13075, requested that the Veteran's complete organizational assignments be obtained, to include company, battalion and regiment.  Such detail was not included in the December 2011 NA Form 13075.  The Veteran should be provided an opportunity to submit such detail before the additional record search, but regardless of whether or not he supplies this information a new search based on the information in the December 2011 NA Form 13075 must be conducted.  The Board regrets the additional delay, but notes that it was necessitated in part by the Veteran's failure to return the form until nearly six months after it was provided to him.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  An additional search should be conducted for any reconstructed service treatment records based on the NA Form 13075 received from the Veteran in December 2011.  Prior to conducting this search, the Veteran should be notified that detailed information regarding his organizational assignments to include company, battalion and regiment would be helpful, and he should be provided an opportunity to either complete an additional NA Form 13075 with this information or to provide it separately.  

Regardless of whether or not additional information is received from the Veteran regarding his company, battalion and regiment, use the December 2011 NA Form 13075 as well as any updated NA Form 13075 or additional information that may be received and request any reconstructed service treatment records, to include daily sick reports, SGO reports, morning reports, or any similar records, from the Records Reconstruction Unit of the NPRC or any other appropriate organization. 

All efforts must be documented and associated with the claims folder along with additional procedures that the RO finds appropriate for reconstructing the claims folder.  If no records are available, documentation to that effect is required and should be associated with the claims folder. 

2.  If, and only if, the search request produces any additional records from service that have not already been received, these records must be added to the claims folder.  Then, if new service records are received and added, the claims folder must be returned to the examiner who completed the October 2011 addendum to the July 2007 examination.  The examiner should review the additional records and comment as to whether or not they result in any change to the October 2011 opinion that the Veteran's disability is not congenital and was not incurred due to active service.  

If the October 2011 examiner is no longer available, the claims folder should be forwarded to an equally qualified physician in order to provide the following opinions.  

a) If the Veteran's heart murmur is considered a congenital disease that preexisted service, the examiner should comment on whether it underwent a permanent, measurable increase in severity during service that was not due to the natural progress of the disease. 

b) If it is determined that the Veteran's heart murmur did not pre-exist service, the examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's current heart murmur is related to service. 

An additional examination should be scheduled only if deemed necessary by the examiner in order to provide the requested opinions. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



